Citation Nr: 0928160	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  06-31 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1968 to November 1971.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2005 
rating decision by the Cleveland RO.  In July 2007, a Travel 
Board hearing was held before the undersigned; a transcript 
is of the hearing is associated with the claims file.  In 
October 2007, the Board remanded the matter for additional 
development.


FINDINGS OF FACT

1.  It is not shown that the Veteran served in combat.

2.  A preponderance of the evidence is against finding that 
the Veteran has a diagnosis of PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans 
Claims (Court) held that the notice requirements of the VCAA 
applied to all 5 elements of a service connection claim 
(i.e., to include the rating assigned and the effective date 
of award).

An April 2004 letter (prior to the decision on appeal) 
informed the Veteran of the evidence and information 
necessary to substantiate the claim, the information and 
evidence he should provide, and the assistance that VA would 
provide to obtain evidence and information in support of the 
claim.  While he did not receive timely (i.e., pre-
decisional) notice regarding disability ratings and effective 
dates of awards, he had ample opportunity to respond after 
such notice was ultimately given (see March 2006 
correspondence); regardless, such notice is not critical 
unless service connection is granted. 

Regarding VA's duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  The 
Veteran was examined.  Pursuant to the Board's remand, 
additional efforts were made to obtain corroborating evidence 
regarding the race riot and "full mutiny" the Veteran has 
alleged.  Development is complete to the extent possible.  
VA's duty to assist is met.  It is not prejudicial for the 
Board to proceed with appellate review.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).   

II. Factual Background

The Veteran's service personnel records do not show that he 
received any awards, badges, decorations that denote combat.  
He served in the Navy in the waters of Vietnam from June to 
October 1969.  No pertinent abnormalities were noted on the 
Veteran's service enlistment examination or in an associated 
medical history report.  For one year, beginning in June 
1970, he was AWOL.  Upon his return, he was hospitalized for 
psychiatric evaluation.  Eventually schizophrenia was 
diagnosed, and he was given a medical discharge.  A Medical 
Board Report shows that at one point the Veteran had tried to 
be discharged as a conscientious objector, and stated "I 
just couldn't stand being involved in the military anymore 
after seeing what went on in Vietnam while I was on the USS 
Boston".  It was noted he became tearful recalling seeing 
amputees in a mess hall.  

An August 2003 VA treatment record notes that during PTSD 
screening the Veteran reported that he had terrible 
experiences and was bothered by repeated memories, thoughts, 
or images of stressful events.  He denied feeling distant or 
cut off from others, watchfulness, and being on alert.  The 
PTSD screen was determined negative.  He was also seen by an 
internist that day with complaints of depression and anxiety, 
sleep disturbances, and nightmares about Vietnam.  The 
assessment was PTSD; medication was prescribed.  Additional 
records from September 2003 to March 2004 show assessments of 
PTSD symptoms.

On November 2004 VA examination it was noted that the 
Veteran's claims file was reviewed.  He reported that he had 
combat experiences in Vietnam and had witnessed deaths and 
injuries.  He advised that he had distressing dreams about 
Vietnam "once in a while" and had recurrent and intrusive 
recollections of military events.  He avoided talking about 
war experiences and watching combat movies.  He became 
tearful while discussing Vietnam and he endorsed feelings of 
detachment from others.  He had difficulty sleeping; he 
denied hypervigilence and exaggerated startle response.  The 
examining psychiatrist commented that although the Veteran 
had PTSD symptoms, a definite diagnosis of PTSD could not be 
made because he lacked persistent symptoms of arousal other 
than difficulty maintaining sleep.   

In February 2005, the RO received the Veteran's PTSD stressor 
questionnaire.  He stated that he tracked targets on land 
that were provided by spotter pilots and that he was on 
sabotage watch with a machine gun, and was ordered to shoot 
Vietnamese junks that came too close to their ship (even 
though they were only peasants).

An October 2005 VA treatment record includes much of the 
information from the November 2004 VA examination.  The 
diagnosis was psychosis NOS vs. recurrent depression vs. rule 
out PTSD. 

A February 2006 statement from the Veteran's sister indicates 
she went to see him during his hospitalization at a Navy 
Hospital.  She recalled that he told her he was on the guns 
and that he was also responsible for the missiles.  She 
included internet several photos of the USS Boston.  Included 
were brief explanations of the Veteran of stressors from his 
time on the ship.  

A May 2006 VA nursing note lists a diagnosis of PTSD.

At a July 2007 Travel Board hearing, the Veteran described 
several stressors.  He related that once his ship crossed 
into North Vietnamese waters and then backed into a coral 
reef.  The screw of the propeller became bent and "migs" 
started to come down on them, although none of them opened 
fire.  In 1969, a missile launch was attempted but there was 
a malfunction and it rolled backwards and hit above the 
forward magazine.  A fire started but the magazines did not 
explode.  In another incident a barrel blew off and flew 
through the area where the Veteran usually was, but he was 
not there on that occasion.  He also described an incident 
when he was in a turret cleaning a hydraulic leak during a 
typhoon and someone locked a hatch, trapping him inside.  
When he was found twelve hours later he had passed out from 
the fumes, and was taken to sick bay (where he remained 
several days).  Another incident he described was a race riot 
on board his ship which turned into a full mutiny.  He 
alleged he was given a shore patrol pass and a forty-five 
caliber pistol, and was assigned to break up the mutiny 
(which involved fighting with hundreds of people injured).  
[In May 2009, the Veteran clarified that the alleged race 
riot consisted of a sit down strike by the black servicemen 
in the mess hall.]



III. Legal Criteria and Analysis

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Service connection 
for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link, or causal nexus, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).

Where the veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

The Veteran alleges he engaged in combat; however, this 
allegation is inconsistent with official records information 
in his claims file, and is not credible.  Although he served 
in the waters off the coast of Vietnam, there is no objective 
evidence that his ship came under fire.  Hence, to establish 
service connection for PTSD, he must present credible 
supporting evidence of an alleged stressor event in service 
(on which a diagnosis of PTSD is based).  

The Veteran has provided detailed information regarding 
several alleged stressors he reportedly experienced in 
service.  However, there is no credible corroboration for the 
stressors.  Efforts to corroborate the one alleged stressor 
that was potentially verifiable (race riot on his ship) 
proved unsuccessful, as no records of such incident could be 
found.  Notably, a more recent statement from the Veteran 
appears to retract his sworn testimony that the alleged riot 
involved fighting and injuries to servicemen (as he now 
describes it as a sit down strike, with no physical 
conflict).  

There is also conflicting medical evidence as to whether he 
has [a diagnosis of] PTSD.  While VA treatment records show 
such diagnosis, it was not found on November 2004 VA 
psychiatric evaluation.  Therefore, the Board must weigh the 
probative value of the respective conflicting medical 
evidence.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Greater weight may be placed on one physician's opinion over 
another's depending on factors such as reasoning employed by 
the physicians, and whether or not, and to what extent, they 
review prior clinical records and other evidence. Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  

The VA treatment records showing a diagnosis of PTSD do not 
identify the stressor on which the diagnosis is based or the 
constellation of symptoms that support the diagnosis.  
Consequently, those records have some, but only limited, 
probative value in the matter of whether the Veteran has 
PTSD.  On November 2004 VA psychiatric examination which did 
not find a diagnosis of PTSD, the examining psychiatrist 
indicated that the symptoms shown, which were described in 
detail, were consistent with a diagnosis of schizophrenia 
(which is service connected).  The psychiatrist discussed 
what specific symptoms required for a diagnosis of PTSD were 
not shown in the instant case.  Since the report reflects 
that the examiner had familiarity with the entire record, and 
explained the rationale for the opinion in detail, the Board 
finds the November 2004 examination report the more probative 
and persuasive evidence as to whether or not the Veteran has 
PTSD.  

In summary, the evidentiary record does not show that the 
Veteran engaged in combat or that there is credible 
corroborating evidence of an alleged stressor event in 
service.  Furthermore, the preponderance of the competent 
evidence is against a finding that he has a diagnosis of 
PTSD.  Consequently, the Board finds that a preponderance of 
the evidence is his claim of service connection for PTSD.  
Accordingly, the claim must be denied.

[Although it is no factor in this decision, because the 
Veteran appears to be unaware of the fact, he is advised that 
his service connected schizophrenia and PTSD are rated based 
on the same criteria, and that no psychiatric symptoms shown 
have been excluded from consideration in rating the 
schizophrenia.  If PTSD were service connected, it would not 
be assigned a separate compensable rating.]


ORDER

Service connection for PTSD is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


